Exhibit 10.1

SUPPORT AGREEMENT AND IRREVOCABLE PROXY

This SUPPORT AGREEMENT AND IRREVOCABLE PROXY (this “Agreement”), dated as of
June 16, 2019, by and among Keane Investor Holdings LLC, a Delaware limited
liability company (the “Stockholder”), C&J Energy Services, Inc. a Delaware
corporation (“Crown”) and Cerberus Capital Management, L.P., a Delaware limited
partnership (“Cerberus”). Capitalized terms used herein but not defined shall
have the meanings ascribed thereto in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently herewith, Crown, Keane Group, Inc., a Delaware corporation
(“King”), and King Merger Sub Corp., a Delaware corporation and wholly owned
subsidiary of King (“King Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to which
King Sub will merge with and into Crown (the “Merger”), with Crown surviving the
Merger as a wholly owned subsidiary of King, pursuant to and in accordance with
the provisions of the General Corporation Law of the State of Delaware (the
“DGCL”), providing for, among other things, each share of common stock of Crown,
par value $0.01 per share, being converted into the right to receive a number of
validly issued, fully paid and nonassessable shares of King common stock, par
value $0.01 per share (the “King Common Stock”), equal to 1.6149;

WHEREAS, as of the date hereof, the Stockholder is the beneficial and record
owner of that number of shares of King Common Stock, as set forth on Schedule I
to this Agreement;

WHEREAS, the board of directors of King (the “King Board”), following the
favorable recommendation of the special committee (such Special Committee
comprised of only independent and disinterested members of the King Board, the
“Special Committee”), has unanimously (a) determined that the Merger Agreement
and the Transactions, including the issuance of shares of King Common Stock
pursuant to the Merger Agreement (the “Share Issuance”), are fair to and in the
best interests of King and its stockholders, (b) approved and declared advisable
the Merger Agreement and the Transactions, (c) directed that the Share Issuance
be submitted to the holders of King Common Stock and (d) recommended that the
stockholders of King vote in favor of the Share Issuance;

WHEREAS, (i) Cerberus (an Affiliate of the Stockholder) is a party to that
certain Margin Loan Agreement, dated as of January 16, 2019, by and among KIH
Finance, LLC (a special purpose entity of Cerberus), as the borrower (the
“Borrower”), Cerberus, in its capacity as the Cerberus Representative (as
defined therein) of the Stockholder, Morgan Stanley Senior Funding, Inc., as the
administrative agent, the lenders party thereto from time to time, and Morgan
Stanley & Co. LLC, as the collateral agent and calculation agent (as amended,
supplemented, amended and restated on or prior to the date hereof, the “Loan
Agreement”) and (ii) the Borrower and the Stockholder are parties to those
certain security and control agreements among such entity and the other parties
thereto as in effect on the date hereof (the “Security Agreements” and together
with the Loan Agreement, the “Loan Documents”); and



--------------------------------------------------------------------------------

WHEREAS, the Stockholder in its capacity as such, is entering into this
Agreement as a condition and inducement to Crown’s willingness to enter into the
Merger Agreement and to consummate the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the foregoing premises, the Stockholder
agrees as follows:

 

1.

The Stockholder represents, warrants and agrees that (a) Schedule I to this
Agreement sets forth the number of shares of King Common Stock (together with
any shares of King Common Stock acquired by the Stockholder or any of its
Affiliates on or after the date of this Agreement, whether by exercise of the
Derivative Securities (as defined below) or otherwise, the “Shares”) and the
number and type of shares of King Common Stock that are issuable upon exercise
of outstanding warrants, options or other derivative securities, whether or not
exercisable (the “Derivative Securities”), of which the Stockholder is the
record or beneficial owner, (b) the Stockholder owns such Shares and Derivative
Securities, free and clear of all liens, charges, encumbrances, voting
agreements and commitments of every kind, except those liens and encumbrances
under the Loan Agreement and (c) the Stockholder has the power to vote all
Shares without restriction (except any restrictions pursuant to the Loan
Documents) and that no proxies heretofore given in respect of any or all of the
Shares are irrevocable and that any such proxies have heretofore been revoked.

 

2.

The Stockholder agrees that it will not, directly or indirectly, sell, transfer,
assign, pledge, encumber or otherwise dispose of any of the Shares, or any
interest therein, or any other securities convertible into or exchangeable for
King Common Stock (including the Derivative Securities), or any voting rights
with respect thereto or enter into any contract, option or other arrangement or
understanding with respect thereto (including any voting trust or agreement and
the granting of any proxy), other than: (a) as expressly required by the Loan
Documents, as in effect on the date hereof, or (b) with the prior written
consent of Crown. The Stockholder hereby agrees to, subject to the terms of the
Loan Documents, authorize and request King to notify its transfer agent that
there is a stop transfer order with respect to all of the Shares and that this
Agreement places limits on the voting of the Shares.

 

3.

Unless and until the termination of this Agreement pursuant to paragraph 14, at
every meeting of the stockholders of King called (whether annual or special),
and at every postponement or adjournment thereof, the Stockholder irrevocably
and unconditionally agrees to (a) appear at such meeting or otherwise cause all
of the Shares to be counted as present thereat for purposes of calculating a
quorum and (b) vote all of the Shares entitled to be voted thereat or to cause
all of the Shares to be voted thereat (unless otherwise subject to any
enforcement action in respect of the Shares held as collateral under the Loan
Documents): (i) in favor of the Share Issuance and (ii) against (A) any proposal
made in opposition to the Share Issuance, the adoption of the Merger Agreement
or that is intended, that could reasonably be expected, or the effect of which
could reasonably be expected, to impede, interfere with, delay, postpone,
discourage, adversely affect, compete or be inconsistent with the Merger, the
Share Issuance or any other transaction contemplated by the Merger Agreement,
(B) any Acquisition Proposal and (C) any action or agreement that would result
in a breach of any representation, warranty, covenant or agreement or any other
obligation of King or King Sub under the Merger Agreement or of the Stockholder
under this Agreement.

 

2



--------------------------------------------------------------------------------

4.

Notwithstanding paragraph 3, if the King Board (at the recommendation of the
Special Committee) effects a Change of Recommendation in compliance with the
terms and conditions of Section 7.2 of the Merger Agreement in connection with a
Superior Proposal, the obligation of the Stockholder to vote the Shares in the
manner set forth in paragraph 3(b) shall apply only with respect to the lesser
of (a) all of the Shares of which the Stockholder is the record or beneficial
owner and (b) such portion of the Shares equal to 35% of the shares of King
Common Stock in the aggregate.

 

5.

In furtherance of the agreements contained in paragraph 3 of this Agreement and
as security for this Agreement, the Stockholder hereby irrevocably and
unconditionally appoints Danielle Hunter and Jan Kees van Gaalen (the
“Grantees”), and each of them individually, as the sole and exclusive
attorneys-in-fact and proxies of the Stockholder, for and in the name, place and
stead of the Stockholder, with full power of substitution and resubstitution, to
vote, grant a consent or approval in respect of, or execute and deliver a proxy
to vote, the Shares, subject to (a) the terms and conditions of paragraph 4, (b)
the termination of this Agreement pursuant to paragraph 14 or (c) the lender
commencing an enforcement action in respect of the Shares held as collateral
under the Loan Documents, (i) in favor of the Share Issuance, (ii) against any
matter referred to in paragraph 3(b)(ii) of this Agreement and (iii) in the
discretion of the Grantees, with respect to any proposed postponements or
adjournments of any annual or special meeting of the stockholders of King held
in connection with any of the foregoing. The Stockholder hereby affirms that the
irrevocable proxy set forth in this paragraph 5 is given in connection with, and
in consideration of, the execution of the Merger Agreement by Crown, King and
King Sub, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. The Stockholder hereby
further affirms that the proxy granted in this paragraph 5 is coupled with an
interest and may under no circumstances be revoked. The Stockholder hereby
ratifies and confirms all that the Grantees may lawfully do or cause to be done
by virtue hereof. The proxy contained herein with respect to shares of King
Common Stock is intended to be irrevocable in accordance with the provisions of
Section 212(e) of the DGCL and is limited to the Shares owned by the Stockholder
at the time the vote is to occur, pursuant to the terms and conditions set forth
in any proxy statement.

 

6.

Each of the Stockholder and Cerberus agrees that during the Standstill Period
(defined below), it shall not, without the prior written consent of Crown (prior
to the Effective Time) and the New Board (after the Effective Time), nor shall
any of its controlled Affiliates or, to the extent acting on behalf of or in
concert with such party, its Representatives, directly or indirectly, alone or
in concert with others, (a) acquire, offer to acquire, or agree to acquire, by
purchase, or otherwise, beneficial ownership (as defined in Rule 13d-3 of the
Exchange Act) of, or rights to acquire, (i) any shares of King Common Stock,
(ii) any option, warrant, convertible security, stock appreciation right or
other right to acquire such ownership, including through any swap agreement or
other security, contract right or derivative position, whether or not presently
exercisable, that is exercisable for, converts into or has a settlement payment
or mechanism or is priced by reference to or in relation to

 

3



--------------------------------------------------------------------------------

  the value of King or shares of King Common Stock or (iii) any material assets
of King (other than as part of an authorized sale process) or any securities or
material assets of any Subsidiary of King; provided, however, that
notwithstanding the foregoing, Cerberus and the Stockholder and each of their
controlled Affiliates may acquire beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of King Common Stock provided that such beneficial
ownership does not result in ownership of 30% or more of the issued and
outstanding shares of King Common Stock in the aggregate following such
transaction (assuming any stock buy back transaction announced but not yet
consummated by the Company has been consummated as of the time of such
acquisition), (b) propose to enter into any merger, business combination or
recapitalization transaction involving King or any of its Subsidiaries,
(c) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the SEC) with respect to shares of King
Common Stock, or advise or seek to influence any Person with respect to the
voting of, or giving of consents with respect to, any shares of King Common
Stock or any shares or other equity securities of King’s Subsidiaries, (d) seek
or propose to influence or control (whether though a “group,” as such term is
used in Rule 13d-5 of the Exchange Act or otherwise) the management, board of
directors (or any committee thereof), policies or affairs of King or any of its
Subsidiaries, (e) to the extent doing so would require the public disclosure of
such action by King, make any request to waive or amend any provision of this
paragraph 6, (f) form, join or in any way participate in a group or act jointly
or in concert with others in connection with any of the foregoing or have any
discussions or enter into any arrangements, understandings or agreements (oral
or written) with, or advise, finance, assist or encourage, any third party with
respect to any of the matters set forth in this paragraph 6 (it being understood
that, without limiting the generality of the foregoing, neither Stockholder nor
any of its Affiliates or Representatives shall be permitted to act as a bidder,
a joint bidder or co-bidder with any other Person with respect to King or any of
its Subsidiaries), (g) disclose any intention, plan or arrangement inconsistent
with any of the foregoing or (h) advise, assist or encourage any other Persons
to do any of the foregoing. The “Standstill Period” means the period commencing
on the date of this Agreement and ending upon the earliest to occur of (i) 12
months from the Effective Time, (ii) 30 days from the date that King fails to
honor the Stockholder’s right to appoint designees to the New Board in
accordance with the terms of the King Stockholders Agreement, (iii) the date
that the Stockholder and Cerberus, together with their controlled Affiliates,
beneficially own less than 5% of the King Common Stock, in the aggregate, and
(iv) the date on which King becomes insolvent, files for bankruptcy or
reorganizes in connection with a bankruptcy or insolvency proceeding. As used in
this paragraph 6, the term “securities” shall mean any securities of King
(including shares of King Common Stock) and any direct or indirect warrants,
rights or options to acquire securities of King. Notwithstanding the foregoing,
after the Effective Time, Stockholder shall be permitted to privately
communicate to the New Board, a non-public proposal regarding a transaction in
such a manner as would not reasonably be expected to require public disclosure
thereof by the Stockholder or King at any time and to negotiate such proposal
with the New Board.

 

7.

Each of Stockholder and Cerberus agree that, during the period commencing at the
Effective Time and continuing for forty-five days thereafter, each of
Stockholder and Cerberus shall not sell, transfer, assign, pledge, encumber or
otherwise dispose of, directly or indirectly, the Shares or any other securities
convertible into or exchangeable for King

 

4



--------------------------------------------------------------------------------

  Common Stock (including Derivative Securities), without the prior written
consent of the New Board (which consent shall require the unanimous approval of
the Crown Designees). Notwithstanding the foregoing, the provisions of the
immediately preceding paragraph shall not apply to or prohibit any of the
following: (i) the pledge, hypothecation or other granting of a security
interest in shares of King Common Stock in connection with the Loan Documents
and, pursuant to the terms of the Loan Documents, any transfer upon foreclosure
upon such shares and (ii) subject to the terms set forth in the Second Amended
and Restated Limited Liability Company Agreement of the Stockholder, effective
as of February 12, 2019, the distributions of King Common Stock by the
Stockholder to the persons set forth on Schedule II; provided that any such
distributions pursuant to this clause shall not involve a disposition for value;
provided further; for the avoidance of doubt such person shall be limited to
receive the King Common Stock attributable to such person as set forth on
Schedule II (as adjusted for any stock splits, stock dividends, combinations,
subdivisions, recapitalizations or the like).

 

8.

The terms of this Agreement shall not limit, restrict or impair Cerberus’s or
its Affiliates ability to directly or indirectly (a) propose, commit on,
participate in and/or make a loan or other debt financing to King or any of its
Subsidiaries, (b) propose, commit on, participate in and/or provide debt
financing to a prospective buyer regarding King or any of its Subsidiaries or
assets in a negotiated transaction with King, finance a third party’s effort to
make a loan or other debt financing to King or any of its Subsidiaries in a
negotiated transaction with King or any of its Subsidiaries, (c) participate in
any process approved, conducted or initiated by King pursuant to which any of
the businesses or assets of King or any of its Subsidiaries are proposed to be
sold or otherwise disposed of, in each case in accordance with the parameters of
such process, or (d) purchase debt of King or its Subsidiaries in secondary
market transactions; provided that in the case of clauses (a), (b), and (e),
references to debt shall be limited to no more than 30% of any debt financing or
offering. The term “debt” as used in this paragraph shall include, without
limitation, institutional debt (bank or otherwise), commercial paper, notes,
debentures, bonds, other evidences of indebtedness, and debt securities, but
shall not include any debt convertible or exchangeable for equity.

 

9.

Each of the Stockholder and Cerberus agrees that it shall comply in all respects
with, and take no action inconsistent with, the terms, conditions, restrictions
and obligations set forth in Section 7.2 of the Merger Agreement applicable to
Representatives, and Stockholder acknowledges and agrees that it is a
“Representative” of King for the purpose of Section 7.2 of the Merger Agreement.

 

10.

Prior to the Effective Time, to the extent that any Crown stockholders have
registration rights under that certain Registration Rights Agreement, dated as
of January 6, 2017, by and among Crown and certain Crown stockholders named
therein (the “Crown Registration Rights Agreement”), Crown, Cerberus and the
Stockholder shall use reasonable best efforts (which efforts shall include
negotiating in good faith with each other and with King) to enter into an
agreement among King, the Crown stockholders party to the Crown Registration
Rights Agreement, Cerberus and the Stockholder resolving any inconsistencies
between the registration rights granted pursuant to the Crown Registration
Rights Agreement and the King Stockholders Agreement.

 

5



--------------------------------------------------------------------------------

11.

The parties acknowledge and agree that nothing contained in this Agreement shall
restrict, limit or prohibit any Affiliate of the Stockholder or Cerberus from
exercising (in his or her capacity as a member of the King Board (or the New
Board, as applicable)) his or her rights or fiduciary duties as such a director.

 

12.

Each of the Stockholder and Cerberus represents and warrants that it has all
necessary power and authority to enter into this Agreement, and that this
Agreement is the legal, valid and binding agreement of the Stockholder and
Cerberus (as applicable) and is enforceable against the Stockholder and Cerberus
(as applicable) in accordance with its terms.

 

13.

Each of the Stockholder and Cerberus represent and warrants that as of the date
of this Agreement, no Affiliate of the Stockholder or Cerberus (as applicable)
owns beneficially or of record any Shares or Derivative Securities. In the event
that any Affiliate of the Stockholder or Cerberus acquires record or beneficial
ownership of any Shares or Derivative Securities after the execution of this
Agreement, the Stockholder or Cerberus (as applicable) shall cause such
Affiliate to enter into a joinder to this Agreement, in a form and substance
satisfactory to Crown, requiring such Shares or Derivative Securities to be
subject to this Agreement to the same extent that such Shares or Derivative
Securities would have been had they been owned by the Stockholder or Cerberus.

 

14.

This Agreement shall terminate on the earlier of (a) termination of the Merger
Agreement in accordance with its terms or (b) the day following the Effective
Time; provided, however, that unless the Merger Agreement is terminated in
accordance with its terms, paragraph 6 shall terminate upon the expiration of
the Standstill Period and paragraph 7 shall terminate forty-five days after the
Effective Time.

 

15.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to principles of conflict of
laws. Each of the parties hereto agrees that it shall bring any action or
Proceeding in respect of any claim arising under or relating to this Agreement
exclusively in the Chosen Court and, solely in connection with such claims,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to the laying of venue in any such action or
Proceeding in the Chosen Court, (iii) waives any objection that the Chosen Court
is an inconvenient forum or does not have jurisdiction over any party and
(iv) agrees that mailing of process or other papers in connection with any such
action or Proceeding in the manner provided in paragraph 19 or in such other
manner as may be permitted by Law shall be valid and sufficient service thereof.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY.

 

16.

Each of the Stockholder and Cerberus recognizes and acknowledges that a breach
by it of any covenants or agreements contained in this Agreement will cause
Crown to sustain damages for which it would not have an adequate remedy at law
for money damages, and therefore each of the Stockholder and Cerberus agrees in
respect of itself that in the event of any such breach, Crown shall be entitled
to specific performance of such covenants and agreements and injunctive and
other equitable relief in addition to any other remedy to which it may be
entitled, at law or in equity.

 

6



--------------------------------------------------------------------------------

17.

The effectiveness of this Agreement shall be conditioned upon the execution and
delivery of the Merger Agreement by each of the parties thereto.

 

18.

This Agreement may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.

 

19.

All notices, requests, instructions or other communications or documents to be
given or made hereunder by any party to the other party shall be in writing and
shall be deemed to have been duly given when (a) served by personal delivery or
by an internationally recognized overnight courier service upon a party for whom
it is intended, (b) delivered by registered or certified mail, return receipt
requested or (c) sent by email; provided, that the transmission of the email is
promptly confirmed by telephone or response email:

If to Stockholder:

Keane Investor Holdings LLC

c/o Cerberus Capital Management, L.P.

875 Third Avenue

New York, NY 10022

Attention: Scott Wille, Alexander Benjamin

Telephone: (212) 220-8718, (646) 885-3186

E-mail: swille@cerberus.com, abenjamin@cerberuscapital.com

With a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman

Michael Gilligan

Andrew Fadale

Telephone: (212) 756-2000

E-mail: stuart.freedman@srz.com

michael.gilligan@srz.com

andrew.fadale@srz.com

If to Cerberus:

Cerberus Capital Management, L.P.

875 Third Avenue

New York, NY 10022

Attention: Scott Wille, Alexander Benjamin

Telephone: (212) 220-8718, (646) 885-3186

E-mail: swille@cerberus.com, abenjamin@cerberuscapital.com

 

7



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman

Michael Gilligan

Andrew Fadale

Telephone: (212) 756-2000

E-mail: stuart.freedman@srz.com

michael.gilligan@srz.com

andrew.fadale@srz.com

If to Crown:

C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

Attention: Danielle Hunter

Telephone: (713) 325-6090

E-mail: danielle.hunter@cjes.com

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Adam D. Larson, P.C.

Douglas E. Bacon, P.C.

Kim Hicks

Telephone: (713) 836-3600

E-mail: adam.larson@kirkland.com

doug.bacon@kirkland.com

kim.hicks@kirkland.com

or to such other Person or addressees as has been designated in writing by the
party to receive such notice provided above.

 

20.

The Stockholder agrees that this Agreement and the obligations hereunder shall
attach to the Shares and shall be binding upon any person or entity to which
legal or beneficial ownership of the Shares shall pass (except pursuant to the
Loan Documents), whether by operation of law or otherwise.

 

21.

This Agreement may not be amended, and no provision waived, without the prior
written consent of the parties hereto and King (acting at the direction of the
Special Committee).

 

8



--------------------------------------------------------------------------------

  King is hereby made an express third party beneficiary of this Agreement and
shall be entitled to enforce (at the direction of the Special Committee) the
foregoing sentence and to enforce (at the direction of the Special Committee)
any other provisions of this Agreement to the same extent as Crown.

[SIGNATURE PAGES FOLLOWS]

 

9



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly states the understanding between us
and you by signing and returning to us a counterpart hereof.

 

Very truly yours, C&J Energy Services, Inc.

By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Executive Vice President, General Counsel,
Chief Risk and Compliance Officer and Corporate Secretary

Keane Investor Holdings LLC

By:  

/s/ Scott Wille

Name:   Scott Wille Title:   Authorized Signatory

Cerberus Capital Management, L.P.

By:  

/s/ Jeffrey L. Lomasky

Name:   Jeffrey L. Lomasky Title:   Senior Managing Director

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

1.

51,668,175 shares of King Common Stock.



--------------------------------------------------------------------------------

SCHEDULE II

 

Persons

  

Number of Shares of
King Common Stock

 

JS Keane Coinvestor LLC (vehicle controlled by James Stewart)

     31,249  

James Stewart

     1,839,089  

Greg Powell

     1,532,574  

Paul Debonis

     613,030  

Ian Henkes

     122,606  

Tim Adams

     81,737  

Brian Coe

     61,303  

Sang Cho

     61,303  

Nathan Carrell

     61,303  

Kenneth Pucheu

     122,606  

Kevin McDonald

     275,863  

 

12